Citation Nr: 9920213	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-09 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Service connection for osteochondritis or costochondritis 
claimed as chest pain to include a claim for Gulf War 
undiagnosed illness.

2.  Service connection for breathing difficulty to include a 
claim for Gulf War undiagnosed illness.

3.  Service connection for loss of strength and stomach 
cramps to include a claim for Gulf War undiagnosed illness.

4.  Evaluation of headaches of unknown etiology, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant has documented active service from July 1989 to 
July 1992.  He had service in Southwest Asia from September 
1990 to March 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In his August 1997 claim, the appellant requested service 
connection.  The September 1997 rating decision on appeal 
did not address all the claims for service connection.  The 
Board refers these claims to the RO to take appropriate 
action with respect to them, as the Board does not have 
jurisdiction over these claims.  Jurisdiction does indeed 
matter and it is not "harmless" when the VA during the 
claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).  The veteran should 
be informed of any determination by separate letter that 
includes notification of appellate rights.  38 C.F.R. 
§ 3.103 (1998).  If there is any intent to appeal, there is 
an obligation to file a notice of disagreement and a 
substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1998).


FINDINGS OF FACT

1.  Competent evidence of inservice osteochondritis or 
costochondritis has not been submitted.

2.  Competent evidence attributing osteochondritis or 
costochondritis to service has not been submitted.

3.  Complaints of chest pain were diagnosed as 
osteochondritis in the costal area.  The RO determined that 
the disorder was costochondritis.

4.  Competent evidence of a current respiratory or breathing 
disability has not been presented.

5.  Competent objective indications of chronic respiratory or 
breathing disability during service or the presumptive period 
for an undiagnosed illness have not been presented.

6.  Competent evidence of a current gastrointestinal or loss 
of strength disability has not been presented.

7.  Competent objective indications of chronic stomach cramps 
or loss of strength during service or the presumptive period 
for an undiagnosed illness have not been presented.


CONCLUSION OF LAW

1.  The claim for service connection for osteochondritis or 
costochondritis claimed as chest pain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for osteochondritis or 
costochondritis claimed as chest pain due to an undiagnosed 
illness is not well grounded.  38 U.S.C.A. §§ 1117, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.317 (1998).

3.  The claim for service connection for breathing difficulty 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for breathing difficulty 
due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.317 (1998).

5.  The claim for service connection for stomach cramps and 
loss of strength is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).

6.  The claim for service connection for stomach cramps and 
loss of strength due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues on appeal have been the subject of prior 
reconsideration and recharacterization by the RO.  However, 
the issues perfected for the Board's consideration are claims 
for service connection for costochondritis or osteochondritis 
claimed as chest pain; service connection for breathing 
difficulty; and service connection for loss of strength and 
stomach cramps.  All are to be considered on a direct service 
connection basis and as undiagnosed illness claims.

Osteochondritis was diagnosed at the conclusion of the April 
1997 VA examination.  The RO adjudicated the claim as service 
connection for costochondritis.  Either the diagnosis is 
incorrect or the RO has a typographical error in its rating 
decision.  Regardless, the theory of service connection 
remains the same and the Board shall address the actual 
diagnosis and the adjudicated diagnosis.  Therefore, in this 
case, the error is harmless.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Compensation May be paid to a Persian Gulf veteran suffering 
from a chronic illness or combination of undiagnosed 
illnesses that became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more before December 
31, 2001 following such service.  See 38 U.S.C.A. § 1117 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.317 (1998).

For the purposes of Section 3.317, signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurological signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (1998).  
Disabilities which have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  38 C.F.R. § 3.317 (a) (3) (1998).

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is: (1) Affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; 2) affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; (3) or affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (1998).

A well grounded claim for disability due to an undiagnosed 
illness suffered by a veteran of the Persian Gulf War under 
38 U.S.C.A. § 1117 (a) and 38 C.F.R. § 3.317 generally 
requires the submission of some evidence of (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  With respect to the 
second and fourth elements, evidence that the illness is 
"undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
Whether medical or lay evidence is required for these 
elements depends of the nature of the claim.  For purposes of 
the second and third element, the manifestation of one or 
more signs or symptoms of undiagnosed illness or objective 
indications of chronic disability may be established by lay 
evidence if it is of the type ordinarily susceptible to lay 
observation.  VAOPGCPREC. 4-99 (1999).

The Board has determined that the appellant served in the 
Southwest Theater of operations during the Persian Gulf War.  
Persian Gulf service was between September 1990 and March 
1991.


I.  Costochondritis or osteochondritis claimed as chest pain.

Service medical records contained an undated statement 
apparently written by the appellant wherein he complained of 
pressure in his chest that started at any moment.  This 
complaint was alongside a date of June 1989.  His chest and 
heart were normal at the time of a January 1982 enlistment 
examination.  He denied pain or pressure in the chest.  His 
heart and chest were normal on examination in 1984.  He 
reported pain or pressure in his chest in history but this 
was not additionally commented on by the examiner.  He was 
examined in November 1985 and his chest and heart were 
normal.  He denied pain or pressure in his chest at this 
time.  The examiner noted occasional palpitations of less 
than 30 seconds that were very seldom.  His chest and heart 
were normal on examination in April 1989 and at that time he 
denied pain or pressure in his chest.  He had marked sinus 
bradycardia with non-specific T-wave changes on 
electrocardiogram in December 1991.  In January 1992 he 
complained of left-sided pain times 3 weeks that started 
after he lifted a boat.  There was no swelling.  He was very 
sore between the 4th, 5th,and 6th ribs on the left side and it 
was painful to palpation or with side stretching.  Pulled or 
strained intercostal muscles were assessed.  No chest or 
heart abnormalities were found on examination in May 1992.

A VA examination was conducted in April 1997.  The appellant 
reported chest pain that developed without relation to 
exertion and associated with dizziness.  He developed it with 
forward bending.  It seldom lasted more than 1-2 minutes and 
went away by itself.  He had no chest pain with climbing, 
walking or running.  Examination of the cardiovascular system 
was normal.  There was tenderness to palpation over the 3rd 
and 4th costal interspace and anteriorly over the para-
sternal area.  Osteochondritis was diagnosed.  An associated 
chest X-ray was normal.  

Direct service connection:

Complaints of chest pain were attributed to a diagnosis of 
osteochondritis in the April 1997 VA examination, therefore 
there is competent evidence of a current disability.

Osteochondritis in the costal area or costochondritis was not 
diagnosed in service.  Chest pain that was reported in 
service in 1984 was not attributed to any abnormality.  Left-
sided chest pain in 1992 was attributed to strained 
intercostal muscles.  At the time of his last service 
examination of record in May 1992, no chest or heart 
abnormalities were found.  There is no competent evidence of 
inservice osteochondritis, costochondritis, or other chest 
injury or disease.

Competent evidence that attributes osteochondritis in the 
chest to service has not been presented.  The only opinion 
to attribute this symptomatology to service has been that of 
the appellant.  Lay testimony is competent only when it 
regards features or symptoms of injury or illness, but may 
not be relied upon for establishing a medical diagnosis, be 
that a current diagnosis or one linking a current disability 
to service.  Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  
As a lay person, the appellant lacks the medical expertise 
to attribute his current diagnosis to service.  Accordingly, 
there is no competent evidence that provides a nexus between 
his current disability and service and this claim is not 
well grounded.

Undiagnosed illness claim:

The chest pain symptoms complained of by the appellant were 
diagnosed as osteochondritis in the April 1997 VA 
examination.  The governing regulation 38 C.F.R. § 3.317 (a) 
(1998) provides for entitlement to service connection for 
chronic disability that is based on an undiagnosed illness.  
There is competent evidence that attributes the illness or 
complaints to a known diagnosis.  Accordingly, the claim for 
service connection for osteochondritis in the costal area 
(costochondritis) claimed as chest pain involves diagnosed, 
not undiagnosed illness, and is therefore not well grounded 
under this regulation.


II. Breathing Difficulty

The service medical records contain an undated document 
wherein the appellant complained of shortness of breath that 
started at any moment when he did not expect it.  The date 
associated with this statement is June 1989.  During a 
January 1982 enlistment examination his lungs were normal and 
chest X-ray results were negative.  He denied asthma or 
shortness of breath.  On examination in October 1984 his 
lungs were normal and a chest X-ray showed no significant 
abnormality.  On this examination he denied asthma or 
shortness of breath.  His lungs were normal on examination in 
November 1985 and he denied asthma or shortness of breath.  
His lungs were normal in April 1989 and he denied asthma or 
shortness of breath.  His chest was clear to auscultation on 
examination in October 1991 and in November 1991.  His lungs 
were clear on examination in May 1992.

A VA examination was conducted in April 1997.  He complained 
of episodes lasting approximately five minutes and recurring 
once or twice a day.  He had pain in his chest wall that was 
worse with deep inspiration.  He denied fever, cough or 
sputum production.  His lungs had normal expansion and were 
clear to auscultation.  There was no evidence of cor 
pulmonale, cyanosis or clubbing.  There was no dyspnea on 
effort and no recent indication of infection.  An associated 
X-ray showed clear lungs without pleural effusion.  Pulmonary 
function tests with good effort revealed normal spirometry 
and lung volumes.  There was no significant lung disease on 
that examination.

Direct service connection:

There appears to be a complaint sudden onset of shortness of 
breath with an associated date of June 1989.  Otherwise, in 
service, there were no complaints of shortness of breath and 
repeated normal lung and chest examinations.  A breathing 
abnormality of any kind was not diagnosed in service.  It is 
unclear whether this undated service medical record document 
was meant to report the onset of shortness of breath.  As 
this is a symptom susceptible to lay observation, the Board 
concludes that the appellant is competent to report shortness 
of breath beginning in service.  However, there is no other 
medical evidence of an inservice respiratory disease or 
injury.

The 1997 VA examination concluded that there was no lung 
disease.  A service-connection claim generally must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent proof of a 
present disability, there can be no valid claim.  A medical 
examination or other medical evidence that shows that the 
veteran currently suffers from a claimed disability is a 
fundamental prerequisite for establishing service 
connection.  Accordingly, the claim for direct service 
connection for a breathing disorder is not well grounded.  

The Board has considered the appellant's claim that he has 
shortness of breath that he attributes to service.  As a lay 
person, he is competent to report feeling short of breath.  
He has not reported continuity of those symptoms.  The Board 
first notes that the VA examiner concluded that there was no 
lung disease after examination, pulmonary function tests, 
and chest X-ray.  The Board has also noted the fact that 
shortness of breath was never reported in service records 
signed by medical personnel and was denied by the appellant 
in 1982, 1984, 1985 and 1989 and not found at separation.  
Although the appellant is competent to report his symptoms, 
the finding of the medical examiner are more probative on 
the issue of current disability.  Lacking competent and 
credible evidence of a current disability or an inservice 
diagnosis, the claim is not well grounded.

Undiagnosed illness:

Signs or symptoms involving the respiratory system are 
recognized in the applicable regulation as possible 
manifestations of an undiagnosed illness.  The appellant 
complained of episodes lasting approximately five minutes and 
recurring once or twice a day with chest wall pain that was 
worse with deep inspiration.  Lay reports may establish 
manifestations of a sign or symptom of an undiagnosed illness 
if the sign or symptom is of the type ordinarily susceptible 
to lay observation.  The appellant as a lay person is 
competent to report his feeling of being short of breath, and 
thereby establish the second element of a well grounded claim 
for disability due to undiagnosed illness.

However, objective evidence of chronic disability during 
service or to a degree of 10 percent within the presumptive 
period has not been presented.  Since a lay person can 
objectively observe shortness of breath, the Board has 
examined the appellant's subjective reports.  In the undated 
document referred to above, the appellant reported shortness 
of breath in service medical records.  If the associated date 
is meant to refer to date of onset, it was in June 1989, 
prior to Gulf War service.  Otherwise, he never complained of 
shortness of breath inservice and in fact denied it on 
multiple occasions.  At the time of the 1997 VA examination, 
within the presumptive period, he complained of episodes that 
had gone on for the past 2 years.  This is contradictory to 
what is reported in the service medical record statement.  
Although the appellant may be competent to provide objective 
evidence of manifestations of an undiagnosed illness 
(shortness of breath), the Board finds that his assertions 
are not credible.  Additionally, the objective finding of the 
examiner in 1997 was that the appellant was not exhibiting 
shortness of breath and that there was no lung disease.  
Therefore, there is no competent objective indication of 
chronic disability to a degree of 10 percent during the 
presumptive period.  It follows then, that there is no 
evidence of a nexus between a chronic disability and an 
undiagnosed illness, and this conclusion is supported by the 
examiner's finding in 1997 that there were no lung 
abnormalities undiagnosed or otherwise.  Therefore the claim 
for service connection for breathing difficulties due to an 
undiagnosed illness is not well grounded.


III. Loss of strength and stomach cramps

In the undated list of the appellant's medical complaints 
associated with the service medical records, loss of strength 
and stomach cramps are not listed.  His abdomen, 
gastrointestinal system and musculoskeletal system were 
normal in January 1982.  He denied frequent indigestion or 
stomach trouble.  In October 1984 his abdomen, 
gastrointestinal and musculoskeletal system were normal and 
he denied frequent indigestion or stomach problems.  In 
November 1984 he complained of stomach and groin pain for one 
week.  He reported normal bowel movements but had urinary 
symptoms.  There was pain with palpation of the lower abdomen 
and groin area.  A possible urinary tract infection was 
diagnosed.  A November 1985 enlistment examination reported a 
normal abdomen, gastrointestinal and musculoskeletal system.  
He denied frequent indigestion or stomach problems.  In April 
1989 his abdomen, gastrointestinal and musculoskeletal 
systems were normal and he denied frequent indigestion or 
stomach trouble.  In June 1991, he complained of diarrhea for 
2 or 3 days with diffuse abdominal pain associated with 
headache.  Gastroenteritis was diagnosed.  His abdomen was 
benign in October 1991.  In November 1991, on examination his 
abdomen was soft and nontender with positive bowel sounds.  
Reported fatigue was associated with a viral syndrome.  In an 
undated record, he had positive bowel sounds with mild 
diffuse tenderness to palpation.  There was no rebound 
tenderness, no masses and positive right and left 
costovertebral tenderness.  No diagnosis was associated with 
this document.  His abdomen, gastrointestinal and 
musculoskeletal systems were normal in May 1992.  

On examination in April 1997 his digestive system was 
evaluated.  His abdomen was soft and depressible.  There were 
no masses, no visceromegaly and no tenderness.  No abnormal 
diagnosis was offered as to this system.  The appellant did 
not complain of fatigue or stomach cramps to the examiner and 
review of the cardiovascular system, respiratory system, 
nervous system and musculoskeletal system were all normal 
with the exception of chest findings attributed to 
osteochondritis.

Direct service connection:

There is no competent evidence of inservice muscle weakness 
or loss of strength.  There is no competent evidence that 
isolated reports of fatigue and gastrointestinal upset were 
other than acute and resolved prior to separation.  In his 
examinations in 1982, 1984, 1985 and 1989 he denied any 
stomach problems and his condition was normal.  Complaints in 
November 1984 were attributed to a possible urinary tract 
infection.  In June 1991, abdominal complaints were 
attributed to gastroenteritis and in November 1991 fatigue 
was attributed to a viral syndrome.  Undated abdominal 
complaints were not attributed to a diagnosis and his 
condition was normal at the time of discharge in 1992.  There 
is no evidence that any of these conditions were other than 
acute with subsequent resolution. 

The appellant is competent to report stomach cramps and loss 
of strength.  However, these are subjective complaints and 
competent evidence of a gastrointestinal disability or a 
disability related to weakness has not been submitted.  In 
fact, the appellant did not report any weakness to the VA 
examiner and review of his gastrointestinal system was 
entirely normal.  Competent evidence of a current disability 
has not been presented.  Brammer, 3 Vet. App. at 225.

Additionally, no competent evidence that attributes current 
claims of stomach cramps or weakness to service has been 
offered.  Although the appellant is competent to report his 
symptoms, the medical evidence required to link his current 
symptoms to inservice chemical exposure or any other 
inservice incident has not been offered.  The claim for 
service connection for stomach cramps and loss of strength on 
a direct basis is not well grounded.

Undiagnosed illness:

Gastrointestinal symptoms are recognized as possibly being 
manifestations of an undiagnosed illness.  Manifestations of 
undiagnosed illness are not limited to those listed in the 
regulation, however.  The appellant's subjective report in 
his claims of stomach cramps is satisfactory evidence of 
manifestations of gastrointestinal symptoms as they are of a 
kind ordinarily susceptible to lay observation.  The Board 
has also considered his report of loss of strength as 
competent evidence of a possible sign of an undiagnosed 
illness.

Objective indications of chronic disability during service or 
the presumptive period have not been presented.  Reports of 
abdominal pain and/or weakness (in this case fatigue) in 
service were attributed to infectious processes and were not 
shown to have existed or reoccurred over a 6-month period.  
In the appellant's claims at to this issue, he has not 
indicated how long he contends he has been bothered by these 
symptoms and he also failed to report these symptoms to the 
VA examiner.  There is no evidence that stomach cramps or 
loss of strength has existed for 6 months or been episodic 
for a 6-month period.  It follows that as there is no 
evidence of chronic disability, there is no competent 
evidence of a nexus between stomach cramps or loss of 
strength and a chronic disability.  The claim for service 
connection for stomach cramps and loss of strength due to an 
undiagnosed illness is not well grounded.


Consideration under 38 U.S.C.A. § 1154 and General 
Considerations

It has previously been determined that the appellant served 
during the Persian Gulf War however review of the claims 
folder, the appellant's claims and his Verification of 
service DD Form 214 does not reveal that the appellant served 
in combat.  Therefore the provisions of 38 U.S.C.A. § 1154 
(West 1991) do not apply.

When the veteran has not met the burden of submitting a well 
grounded claim, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty to 
provide him with another medical examination.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (when the claim was 
not well grounded, VA was under no duty to provide the 
veteran with an examination).  Although when a claim is not 
well grounded VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim, VA may 
be obligated under 38 U.S.C.A. § 5103(a) to advise a claimant 
of evidence needed to complete his or her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in the 
Statement of the Case issued in March 1998.  In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
that may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application that references 
other known and existing evidence that pertains to the claim 
under consideration) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA's duty is just what it states, a duty to assist, 
not a duty to prove a claim).

Although the RO did not specifically state that it denied the 
appellant's service connection on the basis that it was not 
well grounded, the Board concludes that this was harmless.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995) (remedy 
for deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error, 
of the decision by agency of original jurisdiction).  
Accordingly, the Board must deny these claims as not well 
grounded.

The Board acknowledges that it has decided the present appeal 
as to these issues on a different legal basis than the RO 
did.  When the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza.  The result is the 
same.


ORDER

Service connection for osteochondritis or costochondritis 
claimed as chest pain, breathing difficulty, loss of strength 
and stomach cramps to include claims due to Gulf War service 
and undiagnosed illness is denied.


REMAND

In the September 1997 rating decision the RO granted service 
connection for headaches of unknown etiology due to an 
undiagnosed illness.  A 30 percent evaluation was assigned.  
The appellant submitted a Notice of Disagreement in October 
1997 and as to this issue, indicated that he felt his 
headaches were much more severe.  Where the claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  This claim was not addressed by the RO in the 
subsequent Statement of the Case in March 1998 and remains an 
open claim.  As the appeal regarding this issue has not been 
perfected, the Board does not have jurisdiction to address 
it.

Accordingly, this claim is REMANDED for the following:

1.  The RO is directed to issue a 
Statement of the Case (not a Supplemental 
Statement of the Case) as to the issue of 
entitlement to an increased rating for 
headaches of unknown etiology currently 
evaluated as 30 percent disabling.

2.  The parties are informed that there 
is a duty to submit a timely substantive 
appeal if there is an intent to perfect 
the appeal.  The Board reserves the right 
to dismiss (or not address) an issue that 
is not the subject of a substantive 
appeal or the appeal is inadequate or 
untimely.  38 C.F.R. § 20.302 (1998).  
The Board further reserves the right to 
order a denial if the preponderance of 
the evidence is against the claim.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

